Exhibit 10.5

 

AMENDED AND RESTATED AGREEMENT AND PLAN OF MERGER OF

DIEGO PELLICER, INC.,

A WASHINGTON CORPORATION,

and

DIEGO PELLICER WORLDWIDE INC.,

A DELAWARE CORPORATION

  

This AMENDED AND RESTATED AGREEMENT AND PLAN OF MERGER (this “Agreement”), dated
as of April 19, 2014 is made by and between Diego Pellicer, Inc., a Washington
corporation (“Diego Washington”), and Diego Pellicer Worldwide Inc., a Delaware
corporation (“Diego Washington”). Diego Delaware and Diego Washington are
sometimes referred to in this Agreement as the “Constituent Companies." This
Agreement amends, restates, replaces and supersedes in its entirety that certain
Agreement and Plan of Merger between the Constituent Companies dated as of
January 23, 2014 (the “Prior Agreement").

 

RECITALS

 

A.           The Constituent Companies hereby agree that it is in their mutual
best interests to amend and restate the Prior Agreement, and to replace it with
this Agreement. The Constituent Companies hereby agree that the Prior Agreement
shall be of no further force or effect.

 

B.            Diego Delaware is a corporation, duly organized and validly
existing under the laws of the State of Delaware. As of the date of this
Agreement, pursuant to Diego Delaware's Certificate of Incorporation, as amended
(the “Certificate of Incorporation”), Diego Delaware has authorized: (i)
87,000,000 shares of Common Stock, par value $0.0001 per share, of which
13,520,000 are issued and outstanding, and 2,480,000 are reserved for issuance
under Diego Delaware's 2013 Equity Incentive Plan; and (ii) 13,000,000 shares of
Preferred Stock, par value $0.0001 per share, which is designated Series A
Preferred Stock, and 776,106 of which are issued and outstanding.

 

C.            Diego Washington is a corporation, duly organized and validly
existing under the laws of the State of Washington. As of the date of this
Agreement, pursuant to Diego Washington's Articles of Incorporation, as amended
(the "Articles of Incorporation"), Diego Washington has authorized: (1)
33,700,000 shares of Common Stock, of which 7,300,000 are issued and
outstanding, and 2,800,000 are reserved for issuance under Diego Washington's
2013 Equity Incentive Plan; and (ii) 6,300,000 shares of Series A Preferred
Stock authorized, and 133,333 of which are issued and outstanding.

 

D.            The stockholders Diego Delaware have entered into certain
agreements binding themselves to vote in favor of the Merger with certain
exceptions.

 

E.             The board of directors of each of Diego Delaware and Diego
Washington have approved this Agreement and have directed that this Agreement be
executed by the undersigned officers.

 



 

 

 

AGREEMENT

 

In consideration of the mutual agreements and covenants set forth herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Diego Delaware and Diego Washington hereby agree as
follows:

 

1.           Merger

 

1.1           Merger. Subject to the fulfillment of the conditions set forth in
Section 1.2 below, and in accordance with the provisions of this Agreement, the
Delaware General Corporation Law (the “DGCL”) and the Washington Business
Corporation Act (the “WBCA”), at Diego Delaware's sole discretion, Diego
Washington shall be merged with and into Diego Delaware (the "Merger"), and the
separate existence of Diego Washington shall cease and Diego Delaware shall be
the surviving Company.

 

1.2           Conditions Precedent. In no event shall Diego Delaware take any
action to consummate the Merger until either: (i) the production, processing and
retailing of cannabis for recreational use in the United States becomes legally
permissible for privately owned entities under United States federal law; or
(ii) Diego Washington or Diego Delaware receives the written consent of the
Washington State Liquor Control Board providing that Diego Washington, or its
corporate successor, may continue to be a licensed cannabis retailer and/or own
cannabis retail entities in the State of Washington while also maintaining
shareholders, directors, officers, and employees who are residents of states
other than the State of Washington (the “Condition Precedent”). Neither party
shall be obligated to take any action to consummate the Merger if the other
party is in violation of any of the covenants set forth in this Agreement. If
Diego Delaware desires to consummate the Merger following the fulfillment of the
Condition Precedent, then Diego Delaware shall notify Diego Washington in
writing not less than 60 days prior to the date that Diego Delaware files the
Certificate of Merger in connection with the consummation of the Merger (the
“Consummation Notice”). Notwithstanding the prior fulfillment of the Condition
Precedent and delivery of the Consummation Notice, neither party shall take any
action to consummate the Merger if either party demonstrates, through reasonable
and substantial evidence, to the other party not later than 45 days following
Diego Washington's receipt of the Consummation Notice that either party to this
Agreement or any of their respective directors, officers, employees or
stockholders is more likely to become subject to federal criminal charges as a
result of the consummation of the Merger than they would be if the Merger was
not consummated. If the consummation of the Merger is rejected by Diego
Washington pursuant to the terms of this Section 1.2 or Section 1.3 below, Diego
Delaware may submit a new Consummation Notice to Diego Washington at any time
not less than 90 days after the date of rejection of the previous Consummation
Notice.

 

1.3         Disqualifying Events. In no event shall Diego Washington be required
to consummate or approve the Merger if; on the date of delivery of any
Consummation Notice:

 

(a)       Diego Delaware is unable, or admits in writing its inability, to pay
its debts generally as they mature;

 

(b)       Diego Delaware has been dissolved or liquidated;

 



-2-

 

 

(c)       Diego Delaware has commenced a voluntary or involuntary case or other
proceeding seeking liquidation, reorganization or other relief with respect to
itself or its debts under any bankruptcy, insolvency or other similar law nor or
hereafter in effect or consented to any such relief or to the appointment of or
taking possession of its property by any official in an involuntary case or
other proceeding commenced against it; or

 

(d)       Diego Delaware is subject to any outstanding injunction, order,
decree, ruling, or charge, or is a party, or is threatened to be made a party,
to any such action, suit, proceeding, hearing, or investigation of, in, or
before any court or quasi-judicial or administrative agency of any federal,
state, local, or foreign jurisdiction or before any arbitrator that is likely to
have a Material Adverse Effect (as defined below) on the business of Diego
Delaware. For purposes of this section, "Material Adverse Effect" shall mean the
amount in controversy is greater than 10% of Diego Delaware's total assets.

 

1.4         Filing and Effectiveness. Unless earlier abandoned pursuant to
Sections 1.2 or 4.5 of this Agreement, or rejected pursuant to Section 1.3 of
this Agreement, the Merger shall become effective upon completion of the
following actions:

 

(a)       Diego Washington's receipt of the Consummation Notice from Diego
Delaware;

 

(b)       Adoption and approval of this Agreement and the Merger by the
respective shareholders of each of the Constituent Companies in accordance with
the applicable requirements of the DGCL, the WBCA and the bylaws of Diego
Delaware and Diego Washington;

 

(c)       The satisfaction or waiver of the Condition Precedent, the other terms
of Section 1.2, and all of the conditions precedent to the consummation of the
Merger as specified in this Agreement;

 

(d)       The Constituent Companies' receipt of all third party consents
necessary for the legal consummation of the Merger as reasonably determined by
their respective boards of directors;

 

(e)       The filing with the Secretary of State of Delaware of an executed
Certificate of Merger meeting the requirements of the DGCL (the “Certificate of
Merger”); and

 

(f)       The filing with the Secretary of State of Washington of executed
Articles of Merger meeting the requirements of the WBCA (the “Articles of
Merger”).

 

The date and time when the Merger becomes effective is referred to in this
Agreement as the “Effective Time of the Merger.” Copies of the Certificate of
Merger and the Articles of Merger shall be held by each of the Constituent
Companies and may be filed by either of them upon the satisfaction of the terms
and conditions of this Section 1.4.

 



-3-

 

 

1.5         Effect of the Merger. At the Effective Time of the Merger, the
separate existence of Diego Washington shall cease and Diego Delaware, as the
surviving company, (a) shall continue to possess all of its assets, rights,
powers and property as constituted immediately prior to the Effective Time of
the Merger, (b) shall be subject to all actions previously taken by its board of
directors on its behalf and Diego Washington's board of directors, (c) shall
succeed, without other transfer, to all of the assets, rights, powers and
property of Diego Washington in the mariner more fully set forth in Title 8
Section 259 of the DGCL and Sections 23B.11.060 and 23B.11.100 of the WBCA, (d)
shall continue to be subject to all of the debts, liabilities and obligations of
Diego Delaware as constituted immediately prior to the Effective Time of the
Merger, (e) shall succeed, without other transfer, to all of the debts,
liabilities and obligations of Diego Washington in the same manner as if Diego
Delaware had itself incurred them, all as more fully provided under the
applicable provisions of Title 8 Section 259 of the DGCL and Sections 23B.11.060
and 23B.11.100 of the WBCA, and (f) the Surviving Bylaws (as defined below)
shall be effective for Diego Delaware as the surviving company, and the Bylaws
of Diego Washington shall have no further force or effect.

 

1.6         Assignment and Assumption of Tax Liabilities. Upon the Effective
Time of the Merger, in addition to the effects on the assets, rights, powers and
property, and the debts, liabilities and obligations of the parties hereto
occurring by operation of law as set forth in Section 1.5 above, Diego
Washington hereby assigns, and Diego Delaware hereby assumes, all of Diego
Washington's on-going tax liabilities incurred prior to the Effective Time of
the Merger.

 

2.          Charter Documents, Directors and Officers

 

2.1         Certificate of Incorporation. The Certificate of Incorporation of
Diego Delaware as in effect immediately prior to the Effective Time of the
Merger shall continue in full force and effect as the Certificate of
Incorporation of Diego Delaware (the “Surviving Certificate of Incorporation”)
until duly amended in accordance with the provisions thereof and applicable law.

 

2.2         Bylaws. The Bylaws of Diego Delaware as in effect immediately prior
to the Effective Time of the Merger shall continue in full force and effect as
the Bylaws of Diego Delaware (the “Surviving Bylaws”) until duly amended in
accordance with the provisions thereof and applicable law.

 

2.3         Directors and Officers. The members of the board of directors of
Diego Delaware as of immediately prior to the Effective Time of the Merger shall
be the members of the board of directors of Diego Delaware, and members of the
board of directors shall serve until their successors shall have been duly
elected and qualified or as otherwise provided by applicable law, the
Certificate of Incorporation or the Surviving Bylaws. The Chief Executive
Officer of Diego Delaware as of immediately prior to the Effective Time of the
Merger shall be the Chief Executive Officer of Diego Delaware, and the Secretary
of Diego Delaware as of immediately prior to the Effective Time of the Merger
shall be the Secretary of Diego Delaware, each of whom shall serve until their
successors shall have been duly appointed or as otherwise provided by applicable
law or the Surviving Bylaws.

 



-4-

 

 

3.          Manner of Conversion of Securities

 

3.1          Conversion of Shares.

 

In exchange for all outstanding shares of Diego Washington,

 

  a) At the Effective Time of the Merger, Diego Delaware shall deliver to Diego
Washington 1,386,667 shares of Diego Delaware common stock.

 

  b) In addition to a) above, in exchange for reduced consideration in the
eventual Merger, Diego Delaware shall offer up to 1,066,661 shares of Diego
Delaware Series A stock to the current cash investors, note holders and Series A
investors in amounts as listed on Exhibit A to this Agreement. Any shares not
issued to those listed on Exhibit A will be added to the 1,386,667 shares in a)
above.

 

  c) Except as required by 3.6 below, in no event will Diego Delaware issue more
than 2,453,328 shares, the "Merger Shares" to effect the purposes of this
Agreement.

 

  d) If after eight (8) years from the effective date of this Agreement, Diego
Delaware has not consummated the Merger, the then remaining Diego Washington
shareholders will have the right, but not the obligation, upon surrender of
their Diego Washington equity interests, to exchange their pro rata, as if fully
converted as in 3.3 below, equity interest in Diego Washington into their pro
rata share of the remaining Merger Shares held by Diego Delaware that have not
previously been issued under the terms of this paragraph 3.1.

 

  e) If the language of a), b), c) and d) above does not properly effectuate or
is somehow contrary to a conversion of shares and merger of the companies then
each company shall execute an addendum to, or replacement for, this agreement
that will accomplish the purpose of these paragraphs and at the same time allow
for the intended merger.

 

No fractional shares of Diego Delaware shall be issued upon the Conversion. In
lieu of Diego Delaware issuing any fractional shares upon the Conversion, Diego
Delaware shall pay to any holders of Diego Washington Stock who would otherwise
receive a fraction of a share of Diego Delaware an amount equal to the product
obtained by multiplying the value of one share of Diego Washington Stock
(determined by the quotient of the Diego Washington Enterprise Value divided by
the number of shares of Diego Washington Stock issued and outstanding) by the
fraction of a share not issued pursuant to the previous sentence.

 

3.2         Dissenting Shareholders. Any issued and outstanding shares of Diego
Washington Stock held by persons who object to the Merger and comply with
Sections 23B.13.010 and 23B.13.020 and any other applicable provision of the
WBCA as in effect at the Effective Time of the Merger concerning the right of
shareholders of Diego Washington to dissent from the Merger and demand payment
of the fair value of their Diego Washington Stock (the "Dissenting
Shareholders") shall not be converted as described above, but shall have the
right to receive such consideration as may be determined to be due to such
Dissenting Shareholders pursuant to Sections 23B.13.210 through 23B.13.250 and
any other applicable provision of the WBCA.

 



-5-

 

 

3.3       Convertible Securities. At the Effective Time of the Merger, each
outstanding warrant, option, or other security issued by Diego Washington that
is exercisable for or convertible into shares of Diego Washington Stock shall be
converted into and exchanged for a substantially similar security entitling the
holder thereof to acquire that number of Diego Delaware's Common Stock that such
security would have been exercisable for or convertible into had it been
exercised, exchanged, or converted immediately prior to the Merger. For purposes
of clarity, this Section 3.3 shall not apply to the Diego Washington Stock
converted into and exchanged for Diego Delaware's Series A stock in the Merger
pursuant to Section 33 above.

 

3.4        Certificates of the Surviving Company. At the Effective Time of the
Merger, each certificate representing Diego Washington Stock or other securities
of Diego Washington shall be deemed to evidence Diego Delaware's Common Stock or
other securities of Diego Delaware for which such Diego Washington Stock or
other securities were converted, subject to new or additional legends that Diego
Delaware may require with respect to such certificates following the Effective
Time of the Merger. Each holder of an outstanding certificate representing
shares of Diego Washington Stock or other securities of Diego Washington may, at
such holder's option, surrender the same for cancellation to Diego Delaware, and
each such holder shall be entitled to receive in exchange therefor a certificate
or certificates representing the number of Diego Delaware's Common Stock or
other securities of Diego Delaware into which such holders' Diego Washington
Stock or other securities were converted as herein provided. The registered
owner on the books and records of Diego Delaware of any shares of Diego
Washington Stock or other securities represented by such outstanding certificate
shall, until such certificate shall have been surrendered for transfer or
conversion or otherwise accounted for to Diego Delaware, have and be entitled to
exercise any voting and other rights with respect to and to receive the
distributions upon Diego Delaware's Common Stock or other securities represented
by such outstanding certificate as provided above.

 

3.5       Legends. Each certificate representing shares of Diego Delaware's
Common Stock so issued in the Merger shall bear the same legends, if any, with
respect to the restrictions on transferability as the certificates of shares of
Diego Washington Stock so converted and given in exchange therefor, unless
otherwise determined by the board of directors of Diego Delaware in compliance
with applicable laws.

 

3.6         Adjustments for Subdivisions or Combinations of Common Stock. In the
event the outstanding shares of capital stock of Diego Delaware shall be
subdivided (by stock split, by payment of a stock dividend or otherwise) into a
greater number of shares of capital stock of Diego Delaware, the numbers of
shares in 3.1 above shall, concurrently with the effectiveness of such
subdivision, be proportionately increased or decreased.

 

4.           General

 

4.1         Covenants of Diego Delaware.

 

(a)    Diego Delaware covenants and agrees that it will reserve, and at all
times prior to the Effective Time of the Merger, keep in reserve, enough shares
of Diego Delaware's Common Stock to effectuate the Merger.

 



-6-

 

 

(b)    Diego Delaware covenants and agrees that, immediately following the
Effective Time of the Merger, it will:

 

(i)         Qualify to do business as a foreign corporation in the State of
Washington and appoint an agent for service of process; and

 

(ii)        Take such other actions as may be required by the Revised Code of
Washington.

 

4.2         Covenants of Constituent Companies.

 

(a)    The Constituent Companies each covenant and agree that all issuances of
shares of capital stock or any equity equivalents will be for fair market value
(as reasonably determined by such issuing company's board of directors), and
that they will not waste any corporate assets.

 

(b)    The Constituent Companies each covenant and agree that, prior to the
Effective Time of the Merger, each Constituent Company's respective board of
directors will not authorize or approve any cash dividends or distributions with
respect to such Constituent Company's capital stock or equity securities.

 

(c)    The Constituent Companies each covenant and agree to use commercially
reasonable efforts to have all holders of their equity securities become bound
by a drag-along provision substantially similar to that set forth in that
certain Diego Pellicer Worldwide Inc. Voting Agreement dated effective as of
September 27, 2013, as the same may be amended from time to time.

 

4.3         Further Assurances. From time to time, as and when required by Diego
Delaware or by its successors or assigns, there shall be executed and delivered
on behalf of Diego Washington such deeds and other instruments, and there shall
be taken or caused to be taken by it such further and other actions as shall be
appropriate or necessary in order to vest or perfect in or conform of record or
otherwise by Diego Delaware the title to and possession of all the property,
interests, assets, rights, privileges, immunities, powers, franchises and
authority of Diego Washington and otherwise to carry out the purposes of this
Agreement, and the officers and directors of Diego Delaware are fully authorized
in the name and on behalf of Diego Washington or otherwise to take any and all
such action and to execute and deliver any and all such deeds and other
instruments.

 

4.4         Amendment. Neither this Agreement nor any term hereof may be
amended, waived, discharged, or terminated other than by a written instrument
referencing this Agreement and signed by each of the Constituent Companies.

 

4.5         Termination. This Agreement shall terminate on the date that is 5
years after the date of submission of the first Consummation Notice that is not
rejected on the grounds that either party to this Agreement or any of their
respective directors, officers, employees or stockholders is more likely to
become subject to federal criminal charges, or be more likely to lose one or
more of their licenses required to conduct business as a result of the
consummation of the Merger than they would be if the Merger was not consummated.

 



-7-

 

  

4.6         Registered Office. The address of Diego Delaware's registered office
in the State of Delaware is 2711 Centerville Road, Suite 400, Wilmington,
Delaware 19904, County of New Castle. The name of its registered agent at such
address is Corporation Service Company.

 

4.7         Agreement. Executed copies of this Agreement will be on file at the
principal place of business of Diego Delaware at 3496 Fairview Way, West Linn,
OR 97068 and copies thereof will be furnished to any member of either
Constituent Company, upon request and without cost.

 

4.8         Governing Law. This Agreement and all acts and transactions pursuant
hereto and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of Delaware,
without giving effect to principles of conflicts of law.

 

4.9         Independent Counsel. Each of the parties hereto have had the
opportunity to engage independent counsel and affirm that they have satisfied
themselves as to the fairness of this agreement and hold the firm Carincross and
Hempleman harmless as to their involvement with the crafting of this agreement.

 

(signature page follows)

 



-8-

 

 

The undersigned authorized representatives of each of the Constituent Companies
have executed and acknowledged this Agreement as of the date first set forth
above.

 



  DIEGO PELLICER WORLDWIDE INC.,
a Delaware corporation         By:       Name: Ron Throgmartin     Title: Chief
Executive Officer         DIEGO PELLICER, INC.,
a Washington corporation         By:       Name: Peter Norris     Title: Chief
Executive Officer



 

 

-9-

 



